
	
		III
		112th CONGRESS
		2d Session
		S. RES. 380
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2012
			Mr. Graham (for himself,
			 Mr. Lieberman, Mr. Casey, Ms.
			 Ayotte, Mr. Blumenthal,
			 Mr. Boozman, Mr. Brown of Massachusetts,
			 Mr. Brown of Ohio,
			 Mr. Cardin, Mr.
			 Chambliss, Mr. Coats,
			 Ms. Collins, Mr. Coons, Mr.
			 Cornyn, Mrs. Gillibrand,
			 Mr. Hatch, Mr.
			 Heller, Mr. Hoeven,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 McCain, Mrs. McCaskill,
			 Mr. Menendez, Ms. Mikulski, Mr. Nelson
			 of Florida, Mr. Nelson of
			 Nebraska, Mr. Portman,
			 Mr. Pryor, Mr.
			 Risch, Mr. Schumer,
			 Mr. Udall of Colorado,
			 Mr. Wyden, Ms.
			 Snowe, Mr. Vitter,
			 Mr. Isakson, and
			 Mr. Sessions) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		To express the sense of the Senate
		  regarding the importance of preventing the Government of Iran from acquiring
		  nuclear weapons capability.
	
	
		Whereas since at least the late 1980s, the Government of
			 the Islamic Republic of Iran has engaged in a sustained and well-documented
			 pattern of illicit and deceptive activities to acquire nuclear
			 capability;
		Whereas the United Nations Security Council has adopted
			 multiple resolutions since 2006 demanding the full and sustained suspension of
			 all uranium enrichment-related and reprocessing activities by the Iranian
			 Government and its full cooperation with the International Atomic Energy Agency
			 (IAEA) on all outstanding issues related to its nuclear activities,
			 particularly those concerning the possible military dimensions of its nuclear
			 program;
		Whereas on November 8, 2011, the IAEA issued an extensive
			 report that—
			(1)documents
			 serious concerns regarding possible military dimensions to Iran’s
			 nuclear programme;
			(2)states that
			 Iran has carried out activities relevant to the development of a nuclear
			 device; and
			(3)states that the
			 efforts described in paragraphs (1) and (2) may be ongoing;
			Whereas as of November 2008, Iran had produced, according
			 to the IAEA—
			(1)approximately 630
			 kilograms of uranium-235 enriched to 3.5 percent; and
			(2)no uranium-235
			 enriched to 20 percent;
			Whereas as of November 2011, Iran had produced, according
			 to the IAEA—
			(1)nearly 5,000
			 kilograms of uranium-235 enriched to 3.5 percent; and
			(2)79.7 kilograms of
			 uranium-235 enriched to 20 percent;
			Whereas on January 9, 2011, IAEA inspectors confirmed that
			 the Iranian government had begun enrichment activities at the Fordow site,
			 including possibly enrichment of uranium-235 to 20 percent;
		Whereas if Iran were successful in acquiring a nuclear
			 weapon capability, it would likely spur other countries in the region to
			 consider developing their own nuclear weapons capabilities;
		Whereas on December 6, 2011, Prince Turki al-Faisal of
			 Saudi Arabia stated that if international efforts to prevent Iran from
			 obtaining nuclear weapons fail, we must, as a duty to our country and
			 people, look into all options we are given, including obtaining these weapons
			 ourselves;
		Whereas top Iranian leaders have repeatedly threatened the
			 existence of the State of Israel, pledging to wipe Israel off the
			 map;
		Whereas the Department of State—
			(1)has designated
			 Iran as a State Sponsor of Terrorism since 1984; and
			(2)has characterized
			 Iran as the most active state sponsor of terrorism;
			Whereas Iran has provided weapons, training, funding, and
			 direction to terrorist groups, including Hamas, Hezbollah, and Shiite militias
			 in Iraq that are responsible for the murders of hundreds of American forces and
			 innocent civilians;
		Whereas on July 28, 2011, the Department of the Treasury
			 charged that the Government of Iran had forged a secret deal
			 with al Qaeda to facilitate the movement of al Qaeda fighters and funding
			 through Iranian territory;
		Whereas in October 2011, senior leaders of Iran's Islamic
			 Revolutionary Guard Corps (IRGC) Quds Force were implicated in a terrorist plot
			 to assassinate Saudi Arabia's Ambassador to the United States on United States
			 soil;
		Whereas on December 26, 2011, the United Nations General
			 Assembly passed a resolution denouncing the serious human rights abuses
			 occurring in the Islamic Republic of Iran, including torture, cruel and
			 degrading treatment in detention, the targeting of human rights defenders,
			 violence against women, and the systematic and serious restrictions on
			 freedom of peaceful assembly as well as severe restrictions on the
			 rights to freedom of thought, conscience, religion or
			 belief;
		Whereas President Obama, through the P5+1 process, has
			 made repeated efforts to engage the Iranian Government in dialogue about Iran’s
			 nuclear program and its international commitments under the Nuclear
			 Nonproliferation Treaty.
		Whereas on March 31, 2010, President Obama stated that the
			 consequences of a nuclear-armed Iran are unacceptable;
		Whereas in his State of the Union Address on January 24,
			 2012, President Obama stated: Let there be no doubt: America is
			 determined to prevent Iran from getting a nuclear weapon, and I will take no
			 options off the table to achieve that goal;
		Whereas Secretary of Defense Panetta stated, in December
			 2011, that it was unacceptable for Iran to acquire nuclear weapons, reaffirmed
			 that all options were on the table to thwart Iran’s nuclear weapons efforts,
			 and vowed that if the United States gets intelligence that they are
			 proceeding with developing a nuclear weapon then we will take whatever steps
			 necessary to stop it;
		Whereas the Defense Department’s January 2012 Strategic
			 Guidance stated that U.S. defense efforts in the Middle East would be aimed
			 to prevent Iran’s development of a nuclear weapons capability and
			 counter its destabilizing policies: Now, therefore, be it
		
	
		That the Senate—
			(1)affirms that it
			 is a vital national interest of the United States to prevent the Government of
			 the Islamic Republic of Iran from acquiring a nuclear weapons
			 capability;
			(2)warns that time
			 is limited to prevent the Iranian government from acquiring a nuclear weapons
			 capability;
			(3)urges continued
			 and increasing economic and diplomatic pressure on the Islamic Republic of Iran
			 to secure an agreement from the Government of the Islamic Republic of Iran that
			 includes—
				(A)the full and
			 sustained suspension of all uranium enrichment-related and reprocessing
			 activities;
				(B)complete
			 cooperation with the IAEA on all outstanding questions related to Iran’s
			 nuclear activities, including—
					(i)the
			 implementation of the Non-Proliferation Treaty Additional Protocol; and
					(ii)the verified end
			 of Iran’s ballistic missile programs; and
					(C)a permanent
			 agreement that verifiably assures that Iran’s nuclear program is entirely
			 peaceful;
				(4)expresses support
			 for the universal rights and democratic aspirations of the Iranian
			 people;
			(5)strongly supports
			 United States policy to prevent the Iranian Government from acquiring nuclear
			 weapons capability;
			(6)rejects any
			 United States policy that would rely on efforts to contain a nuclear
			 weapons-capable Iran; and
			(7)urges the
			 President to reaffirm the unacceptability of an Iran with nuclear-weapons
			 capability and oppose any policy that would rely on containment as an option in
			 response to the Iranian nuclear threat.
			
